Citation Nr: 0815026	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell anemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty during October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in May 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated in the substantive appeal received in 
November 2003 that he did not want a hearing before the 
Board.  However, in a letter dated in March 2008 and received 
in April 2008, the veteran requested to appear personally 
before the Board and give testimony concerning his appeal.  
It does not appear that he subsequently withdrew that request 
and it does not appear that any action has been taken with 
regard to the request. 

On these facts, the Board finds that there remains an 
outstanding request for a Board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2007), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules Travel Board and Video hearings, a 
remand of this matter to the RO is warranted.  

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, the veteran should also note that 
the United States Court of Appeals for Veterans Claims has 
held that VA is not authorized by statute or regulation to 
subpoena the warden at a state correctional facility and 
direct the release of the appellant from that facility.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Although some 
penal institutions have, in certain cases, permitted an 
incarcerated veteran to attend a VA hearing, that decision is 
not a matter within VA's power, and the veteran is advised to 
make his request to the proper authority within his 
institution.

Accordingly, the case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board hearing at the RO (Travel Board) or 
a videoconference hearing before a 
Veterans Law Judge, pursuant to the 
veteran's request.  After the hearing is 
conducted, or in the event the hearing is 
canceled or the veteran otherwise fails to 
appear, the case should be returned to the 
Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
